MEMORANDUM **
Ladislav Mocak appeals the dismissal with prejudice of his action against the City of Fremont1 and various officers for alleged state law torts and violations of 42 U.S.C. § 1983 that occurred when the police involuntarily committed him' for 72 hours of psychiatric evaluation in early 1994. See Cal. Welf. & Inst.Code § 5150. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals based upon statutes of limitation, Williamson v.. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000), and we affirm.
Mocak explicitly raises only one issue on appeal in his informal brief: whether he was properly notified of the removal of his case from state to federal court. He has not submitted an affidavit that he was not notified of the removal of the case. That he appeared at the scheduled motion to dismiss date, which had been vacated due to his failure to timely file opposition, actually shows that he knew the case proceeded in federal court. The district court specifically found, and the August 23, 2000, proof of service of notice of removal shows, that Mocak was properly notified of removal of the case to federal court. 28 U.S.C. § 1446(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Although Mocak’s complaint only lists officer Hunt and other unnamed officers, Mocak served the City with a copy of the complaint, and the City joined both the motion to remove and the motion to dismiss.